ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/31/22 wherein claims 12, 16, and 17 were amended.  In addition, the Examiner acknowledges receipt of the amendments filed 2/3/22 and 3/12/21.
	Note(s):  Claims 1-20 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compound having formula 
    PNG
    media_image1.png
    296
    280
    media_image1.png
    Greyscale
 (see independent claim 1) and uses thereof (see claim 15.
	Note(s):  In independent claim 1, line 4, the phrase ‘R1 is alkyl’ is interpreted as the alkyl may be substituted as well as unsubstituted. 

APPLICANT’S ELECTION
Applicant's election without traverse of Group I (claims 1-14 and 16-20) filed 8/31/22 is acknowledged.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
	Note(s):  The Examiner acknowledges Applicant’s elected species filed 8/31/22.  In particular, Applicant elected the species, 
    PNG
    media_image2.png
    512
    472
    media_image2.png
    Greyscale
, wherein R = -SRA (this corresponds to the variable R4 in Formula I of claim 1) and RA = a chelating moiety complexed to a radioactive or non-radioactive cation.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the claims.  Claims 1-5, 9-11, 14, 16, and 17 read on the elected species.
Thus, the search was expanded to the species below in the cited prior art.  
The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 6-8, 12, 13, 15, and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
	
112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1:  The claim recites the limitation "the following formula (I).  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, lines 5, 9, 13, 25, and 28:  Did Applicant intend to write ‘is optionally’ instead of ‘may be’ in the claim? 
Claim 1, lines 25 and 51:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘C2-C10 alkanediyl group’, and the claim also recites ‘C3-C6 alkanediyl group’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 1, lines 32-33 and 41-42:  Section (ii) of the claim is ambiguous because a portion of the sentence is directed to an active step, generally reserved for method claims, while the claim is directed to a product.  In particular, the phrase ‘formed by a chelating moiety (i) with a chelated radioactive or non-radioactive cation’ is an active step.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising a chelate only or when the chelate is complexes to the radioactive or non-radioactive cation.
Claim 1, lines 34-35 and 43-44:  The lines are ambiguous because not only is the phrase confusing, but it is unclear if ‘carrying’ is an active steps or Applicant intends the phrase to be a examined as a complex.  In addition, the sentences are confusing because it is unclear what precursor Applicant is referring to as well as what precursor would be suitable to be labeled with a radioisotope.
	Claim 1, line 47:  Did Applicant intend to replace ‘may’ with ‘optionally’?
	Claim 2 is ambiguous because it does not contain a period at the end of the sentence.  Thus, it is unclear whether or not Applicant intended to add more text to the sentence.
	Claim 3, line 1:  Did Applicant intend to write ‘or’ instead of ‘of’
	Claim 14, line 1:  Did Applicant intend to delete ‘of a’ from the sentence because the terms are confusing in the sentence.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demmer et al (WO 2011/131731).
	Demmer et al disclose cyclopeptide derivatives and uses thereof that are encompassed by Applicant’s Formula I, 
    PNG
    media_image1.png
    296
    280
    media_image1.png
    Greyscale
.  In particular, Demmer et al disclose the compound 
    PNG
    media_image3.png
    469
    672
    media_image3.png
    Greyscale
 on page 23, line 1, which encompasses the Applicant’s invention when 
    PNG
    media_image4.png
    715
    731
    media_image4.png
    Greyscale
.
	Likewise, Demmer et al disclose the species 
    PNG
    media_image5.png
    270
    307
    media_image5.png
    Greyscale
wherein on pages 73-74 in the Table, R = 
    PNG
    media_image6.png
    118
    175
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    125
    166
    media_image7.png
    Greyscale
.  Thus, the limitations of Applicant’s Formula I are met when:  
    PNG
    media_image8.png
    490
    721
    media_image8.png
    Greyscale
.  Hence, the inventions disclose overlapping subject matter.

CLAIM OBJECTIONS
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note(s):  Claims 9-11 are allowable only as it reads on Applicant’s elected species as the full scope of the claimed invention has not been searched.  In particular, the prior art of record neither anticipates nor renders obvious Applicant’s invention.  The closest prior art is Applicant’s own work (e.g., US Patent Nos. 10,919,938 & 9,266,924) which differs in the definition of R6.

OBJECTION TO THE SPECIFICATION
The disclosure is objected to because of the following informalities: the application lacks a ‘Brief Description of the Drawings’ heading.  It is respectfully suggested that on page 42, ‘The figures show’ be replaced with ‘Brief Description of the Drawings’.  
Appropriate correction is required.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 2, 2022